Citation Nr: 1739562	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-11 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for acute myeloid leukemia.

2.  Entitlement to service connection for acute myeloid leukemia.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cause of Veteran's death.

4.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  He passed away in September 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.    

The appellant testified at a March 2017 videoconference hearing before the undersigned.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  In a March 2009 rating decision, the claims of entitlement to service connection for acute myeloid leukemia and cause of Veteran's death were denied; the appellant was notified of this action and her appellate rights, but did not perfect a timely appeal or submit new and material evidence within a year.

2.  The evidence received since the March 2009 rating decision relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for acute myeloid leukemia and cause of Veteran's death.

3.  Acute myeloid leukemia resulted from the Veteran's in-service exposure to Agent Orange.

4.  The underlying cause of the Veteran's death in September 2008 was acute myeloid leukemia, a service-connected disability.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision, denying entitlement to service connection for acute myeloid leukemia and cause of the Veteran's death, is final; new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

2.  Resolving reasonable doubt in the appellant's favor, acute myeloid leukemia was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  A disability incurred during active duty service caused the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

New and Material Evidence

In a March 2009 rating decision, entitlement to service connection for acute myeloid leukemia and cause of the Veteran's death was denied because the record did not establish a link between acute myeloid leukemia and his active duty service.  Since the appellant did not perfect a timely appeal to that decision, or submit new and material evidence in a timely manner, the March 2009 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

Since the March 2009 rating decision, the appellant has submitted several medical opinions, to include a March 2017 opinion from David P. Steensma, M.D., of the Adult Leukemia Program at the Dana-Faber Harvard Cancer Center linking the Veteran's acute myeloid leukemia with his in-service exposure to Agent Orange.  The newly received evidence constitutes new and material evidence sufficient to reopen the claim because it was not previously of record and it demonstrates a previously unestablished fact that raises a reasonable possibility of substantiating the claim.  Id. 

Having received new and material evidence, the Board is reopening the previously denied claims of entitlement for service connection for acute myeloid leukemia and cause of the Veteran's death.

Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; but, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

There are primary causes of death which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have had a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ, and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

A review of the record shows that the Veteran passed away in September 2008.  According to the Certificate of Death, the immediate cause of the Veteran's death was respiratory arrest and the ultimate underlying cause of his death was acute myeloid leukemia.  

The evidence shows that the Veteran served in the Republic of Vietnam and his in-service exposure to Agent Orange is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Post-service treatment records shows that the Veteran was diagnosed with acute myeloid leukemia in November 2007.  

Following an April 2011 review of the record a VA physician opined that the Veteran's acute myeloid leukemia was more likely not to be not related to his Agent Orange exposure based on the findings from VA central office.  This physician, however, recommended that the case be "referred to the highest level of medical authority at the VA central office for further review."

According to the March 2017 medical opinion by Dr. Steensma, it was as likely as not that the Veteran's acute myeloid leukemia was the result of his in-service exposure to Agent Orange.  Dr. Steensma rendered his opinion after reviewing relevant portions of the Veteran's claims file, including his service treatment records and post-service treatment records, and pertinent medical literature.  Dr. Steensma provided an extensive analysis and a well-reasoned rationale for his opinion.

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's acute myeloid leukemia was related to his active service.  Resolving reasonable doubt in the appellant's favor, service connection for acute myeloid leukemia is therefore warranted.  See 38 C.F.R. § 3.102.  Accordingly, the Board further finds that service connection for cause of the Veteran's death due to acute myeloid leukemia is warranted. 

In reaching this decision the Board notes two other important matters.  First, Board decisions are not precedential and the Board is not required to be consistent in its decision making.  38 C.F.R. § 20.1303 (2016).  Rather, Board decisions must be based on and must be consistent with the individual facts of each individual case.  As such, outcomes can vary depending on the facts and the evidence presented in each individual case.  

Second, the Board acknowledges the fact that acute myeloid leukemia is not recognized as a disorder which is presumed to be due to Agent Orange and herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (2016).  Indeed, the National Academy of Science in Veterans and Agent Orange: Health Effects of Herbicides Used in Vietnam, Update 2014 found that there was inadequate or insufficient evidence to determine whether there is an association between the chemicals of interest (to include Agent Orange) and any cancer but soft tissue sarcomas, B-cell lymphomas, bladder cancer, laryngeal cancer, cancers of the lung, bronchus, or trachea; prostate cancer; multiple myeloma, and amyloid light-chain amyloidosis.  National Academies of Sciences, Engineering, and Medicine. 2016. Veterans and Agent Orange: Update 2014, page 287. Washington, DC: The National Academies Press. doi: 10.17226/21845.   

Nevertheless, in light of evidence presented in this case the Board finds that the evidence presented, when viewed in light of the doctrine of reasonable doubt warrants a grant of the benefits sought on appeal.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for acute myeloid leukemia.

Entitlement to service connection for acute myeloid leukemia is granted.

New and material evidence has been received to reopen the claim of entitlement to cause of the Veteran's death.

Entitlement to service connection for cause of the Veteran's death is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


